IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,792-01


                    EX PARTE ERASMO GARCIA RAMIREZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W-12-12531-U(A) IN THE 291ST DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). A jury convicted Applicant of continuous

sexual abuse of a child and sentenced him to forty years in prison. The Fifth Court of Appeals

affirmed the conviction in an unpublished opinion. Ramirez v. State, No. 05-13-01514-CR (Tex.

App.—Dallas del. Oct. 30, 2014, PDR ref’d).

        Applicant, through habeas counsel, raises several claims of ineffective assistance of trial

counsel. He has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466
U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). There is no
                                                                                                       -2-

response from trial counsel in the record provided to this Court, and there are no findings from the

trial court. In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez,

334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings

of fact. The trial court shall order Applicant’s trial counsel to respond to Applicant’s claims of

ineffective assistance by explaining counsel’s representation of Applicant, including applicable

strategy and tactical decisions. To obtain the response, the trial court may use any means set out in

TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

          The trial court shall make findings of fact and conclusions of law regarding the claims raised

in the habeas application. The trial court may also make any other findings of fact and conclusions

of law it deems relevant and appropriate to the disposition of Applicant’s claims for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: September 19, 2018
Do not publish